t c summary opinion united_states tax_court gabriel t lewis petitioner v commissioner of internal revenue respondent docket no 15835-04s filed date gabriel t lewis pro_se tamara l kotzker for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is taxable on wage income he received liable for the addition_to_tax under sec_6651 for failure to timely file a return liable for the addition_to_tax under sec_6654 for underpayment of estimated income_tax and liable for a penalty under sec_6673 background this case was submitted fully stipulated at the time the petition was filed petitioner resided in new york new york during petitioner was an employee of tiaa-cref and received wage income of dollar_figure petitioner resided in and worked in new york new york for the entire taxable_year respondent also determined an addition_to_tax under sec_6651 however respondent conceded that petitioner is not liable for said addition_to_tax in his pretrial memorandum respondent suggests that as the result of his concession of the sec_6651 addition_to_tax there should be an increase in the amount of the sec_6651 addition_to_tax respondent did not file an answer or otherwise make an appropriate claim for such increase accordingly we do not consider any claim for an increase petitioner failed to file a timely federal_income_tax return for the taxable_year in date respondent proposed adjustments to petitioner’ sec_2002 taxes a notice_of_deficiency was issued on date wherein respondent determined that petitioner received taxable wage income on date petitioner submitted to respondent a proposed federal_income_tax return for the return reflects wages of dollar_figure on line of the form_1040 u s individual_income_tax_return the identical amount is listed as a credit or deduction and refers to form 2555-ez attached to the return is form 2555-ez foreign_earned_income_exclusion wherein petitioner lists his foreign address and his employer’s foreign address as street addresses in new york new york petitioner asserts that the wage income he received from tiaa-cref for the taxable_year is not subject_to federal_income_tax in his petition he states i have been blatantly denied due process of law and the irs has absolutely no factual or legal basis for issuing a deficiency in this matter this case was called for trial at new york new york the parties submitted a stipulation of facts and as indicated they agreed that there was no need for submission of additional evidence respondent also filed a motion for sanctions pursuant to sec_6673 petitioner asked for an opportunity to respond to respondent’s motion for sanctions the court noted on the record that petitioner’s allegations appeared frivolous and the court discouraged petitioner from making additional arguments similar to those arguments previously made with that admonishment the court gave petitioner an opportunity to respond to respondent’s motion for sanctions on date petitioner filed a brief wherein he repeats and expands prior frivolous arguments discussion generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner if the taxpayer introduces credible_evidence and satisfies the requirement to substantiate items sec_7491 petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 or b in any event there is no factual dispute as to the additions to tax under sec_6651 and sec_6654 respondent has the burden of production sec_7491 the burden of showing reasonable_cause under sec_6651 remains on petitioner 116_tc_438 with respect to the sec_6654 addition the burden remains with petitioner to establish applicability of any exceptions spurlock v commissioner tcmemo_2003_248 receipt of wage income petitioner does not dispute that he received dollar_figure from tiaa-cref by whom he was employed petitioner argues that his wages do not constitute income or that he is exempt from income sec_61 defines gross_income as all income from whatever source derived unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir all realized accessions to wealth are presumed to be taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation revg 79_tc_398 suffice it to say that petitioner is a taxpayer who is subject_to federal_income_tax on his wages and other sources of income see sec_1 a a 118_tc_162 supplemented by tcmemo_2002_251 petitioner presented this court with frivolous contentions that merit no discussion see 80_tc_1111 hallock v commissioner tcmemo_1983_684 thus we sustain respondent’s determination that petitioner’s wages constitute gross_income addition_to_tax under sec_6651 for failure_to_file if a federal_income_tax return is not timely filed an addition_to_tax will be assessed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also 469_us_241 respondent’s records reflect that petitioner did not file a timely return for the taxable_year petitioner did submit a return in date there is no record of petitioner’s having filed a request for extension of time to file a return the record contains no evidence nor has petitioner made any arguments to establish reasonable_cause for the failure to timely file addition_to_tax under sec_6654 for failure to pay estimated_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual this addition_to_tax is mandatory unless petitioner shows that one of the statutorily provided exceptions applies sec_6654 75_tc_1 there is no exception for reasonable_cause or lack of willful neglect 33_tc_1071 petitioner did not remit any estimated_tax payments for and has not shown that any of the statutory exceptions are applicable respondent’s determination as to the addition_to_tax under sec_6654 is sustained sec_6673 sanctions as indicated at trial respondent filed a motion for sanctions to impose a penalty on petitioner pursuant to sec_6673 petitioner made frivolous arguments in his petition at trial and in a memoranda to this court petitioner’s brief only made more groundless arguments in response to respondent’s motion under these circumstances we see no need to catalog petitioner’s arguments and painstakingly address them as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court warned petitioner that further groundless arguments would warrant sanctions petitioner disregarded the court’s warning the court will grant respondent’s motion and we will require petitioner to pay a penalty of dollar_figure pursuant to sec_6673 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and decision will be entered
